Case 1:14-cr-20017-KMW Document 1663 Entered on FLSD Docket 12/15/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 14-CR-20017-WILLIAMS-6


   UNITED STATES OF AMERICA,

               Plaintiff,

   vs.

   ANGEL MARTINEZ,

               Defendant.

   ____________________________/

                                  ORDER DENYING DEFENDANT’S
                                  MOTION TO REDUCE SENTENCE

           THIS MATTER is before the Court on Defendant Angel Martinez’s motion to

   reduce his sentence pursuant to 18 U.S.C. § 3582(c). (DE 1649). The Government filed

   a response in opposition. (DE 1656). Mr. Martinez replied. (DE 1661). For the reasons

   set forth below, Mr. Martinez’s motion is DENIED.

           The Court finds that the record does not support a finding that “extraordinary and

   compelling reasons” have been established that would warrant compassionate release.

   Mr. Martinez does not cite any medical reasons that would put him at a greater risk of

   Covid-19 complications. And while Mr. Martinez did test positive for Covid-19, he has,

   apparently, fully recovered. 1 Consequently, based on the particular facts presented, the

   Court is unable to conclude that there are extraordinary and compelling reasons to reduce

   his detention pursuant to 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v. Pereira,


   1 Defendant mentions he tested positive for Covid-19, (DE 1649 at 5), but it is unclear from the filings

   whether Defendant was asymptomatic or exhibited symptoms. The Government does not address this in
   their response, nor does Mr. Martinez in his reply. The Court assumes that Mr. Martinez has, fortunately,
   recovered from any bout with the coronavirus.
Case 1:14-cr-20017-KMW Document 1663 Entered on FLSD Docket 12/15/2020 Page 2 of 3




   2020 WL 5411402 (S.D. Fla. Sept. 9, 2020) (denying motion for compassionate release

   by 31-year-old inmate with “moderate persistent” asthma finding the inmate was not at a

   particularly high risk of severe illness); United States v. Thomas, 2020 WL 4734913, at

   *2 (M.D. Fla. Aug. 14, 2020) (denying motion for compassionate release by prisoner who

   tested positive for Covid-19, presented with flu-like symptoms, and had other medical

   conditions but showed no signs of serious illness and would be a danger to the community

   if released); United States v. Frost, No. 3:18-CR-30132-RAL, 2020 WL 3869294, at *4

   (D.S.D. July 9, 2020) (denying motion for compassionate release by prisoner who tested

   positive for COVID-19 and had other medical conditions like diabetes, severe coronary

   artery disease, and COPD because his COVID-19 symptoms were not severe, and there

   was no indication he could not provide self-care while in prison); United States v. Rumley,

   No. 4:08CR00005, 2020 WL 2499046, at *2 (W.D. Va. May 14, 2020) (denying motion for

   compassionate release where defendant had contracted COVID-19 but was experiencing

   minor symptoms); United States v. Eddings, No. 2:09-CR-00074-JAM-AC, 2020 WL

   2615029, at *2 (E.D. Cal. May 22, 2020) (denying motion for compassionate release even

   though defendant had COVID-19 and “medical conditions that could place him at a higher

   risk of complications” because he was not experiencing any complications).

         Finally, Mr. Martinez was sentenced to a 108-month sentence for possession and

   distribution of controlled substances. The factors that weighed in favor of the initial

   imposition of the 108-month sentence weigh in favor of denying his Motion at this time.

   Accordingly, the Motion is DENIED.




                                               2
Case 1:14-cr-20017-KMW Document 1663 Entered on FLSD Docket 12/15/2020 Page 3 of 3




           DONE AND ORDERED in chambers in Miami, Florida, this 15th day of December,

   2020.




                                            3
